As filed with the Securities and Exchange Commission on August 26, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , DC 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SFN Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 36-3536544 (I.R.S. Employer Identification No.) 2050 Spectrum Boulevard Fort Lauderdale, Florida 33309 (Address of Principal Executive Offices) (Zip Code) SFN Group, Inc. Amended and Restated 2006 Stock Incentive Plan (Full Title of the Plan) Thad S. Florence Vice President Legal & Corporate Secretary SFN Group, Inc. 2050 Spectrum Boulevard Fort Lauderdale, Florida 33309 (954) 308-7600 (Name, Address, and Telephone Number, Including Area Code, of Agent For Service) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b‑2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum OfferingPrice PerShare Proposed Maximum Aggregate OfferingPrice Amount of RegistrationFee Common Stock, par value $0.01 per share 2,000,000 $13.97 $ $ (1) Represents the maximum number of common shares, par value $0.01 per share (" Common Shares "), of SFN Group, Inc. (the" Registrant ") issuable pursuant to the Amended and Restated 2006 Stock Incentive Plan (the" Plan ") being registered hereon. (2) Pursuant to Rule 416 of the Securities Act of 1933 (the" Securities Act "), this Registration Statement also covers such additional Common Shares as may become issuable pursuant to the anti-dilution provisions of the Plan. (3) Estimated solely for calculating the amount of the registration fee, pursuant to paragraphs (c) and (h) of Rule 457 of the General Rules and Regulations under the Securities Act, on the basis of the average of the high and low sale prices of the Common Shares on the New York Stock Exchange on August 22, 2011, within five business days prior to filing. (4) One Right to Purchase Participating Preferred Stock, $0.01 par value per share (a “ Right ”), will also be issued with respect to each Common Share. The terms of the Rights are described in the Form 8-A/A filed by the Registrant on July 21, 2011. EXPLANATORY NOTE The contents of the registration statement on Form S-8 (Registration No. 333-135446), as filed with the Securities and Exchange Commission (the “ Commission ”) on June 29, 2006 to register Common Shares to be issued under the Plan, are hereby incorporated by reference in this Registration Statement. This Registration Statement on Form S-8 is filed for the purpose of registering an additional 2,000,000 Common Shares under the Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits. Exhibit Number Description 4.1 Restated Certificate of Incorporation of the Registrant, as last amended on May 19, 2004 (incorporated herein by reference to Exhibit 3.1 to the Registrant’s Quarterly Report on Form 10-Q (Commission No. 001-11997) for the quarter ended June 25, 2004, filed with the Commission on August 3, 2004) 4.2 Restated Bylaws of the Registrant, as last amended on February 19, 2008 (incorporated herein by reference to Exhibit 4.2 to the Registrant’s Registration Statement on Form S-3 (Commission No. 333-167450), filed with the Commission on June 11, 2010) 4.3 Certificate of Ownership and Merger Merging SFN Group, Inc., a Delaware corporation, with and into Spherion Corporation, a Delaware corporation (incorporated herein by reference to Exhibit 3.1 to the Registrant’s Current Report on Form 8-K (Commission No. 001-11997), filed with the Commission on February 23, 2010) 4.4 Restated Certificate of Designation, Preferences and Rights of Participating Preferred Stock of the Registrant as filed with the Secretary of State of the State of Delaware (incorporated herein by reference to Exhibit 4.3 to the Registrant’s Current Report on Form 8
